DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/24/2020.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Claims 1, 2, 8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 10 of U.S. Patent No. 10,221,305 in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 1, 2, 6, 8, 9, 10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 8 of U.S. Patent No. 10,472,509 in view of Okayama et al, US6300415
.

Claims 1, 2, 6, 8-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,155,828 in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 1, 2, 6, 8, 9, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,777,142 in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 1, 2, 8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 9,701,825 in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 1, 2, 6, 8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,388,304 in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 1, 2, 6, 8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,783,666 in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 1, 8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,745,548 in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 1, 6, 8, 9, 10, 12, 13, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 9, 10, and 13 of copending Application No. 16/463718 in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
This is a provisional nonstatutory double patenting rejection.

Claims 1-13 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5-11, and 15 of copending Application No. 16/461217 in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding claim 17: Copending claim 3 recites a composition including the claimed amounts of high density polyethylene and ethylene copolymer –based plastomer.
Regarding claim 18: Copending claim 7 states that the polymer M2 is a propylene homopolymer.
Regarding claim 19: Copending claim 8 states that the polymer E2 is a propylene/ethylene copolymer elastomer.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
Claims 1-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kock et al, US2013/0203908.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding claim 19: Kock teaches that the elastomeric polymer of the prior art second heterophasic propylene component is a propylene/ethylene copolymer (¶0134). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kock et al, US2013/0203908, as applied to claim 1-12 above, and further in view of Okayama et al, US6300415.
The rejection stands per the reasons outlined in the previous Action, incorporated herein by reference.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kock et al, US2013/0203908, as applied to claim 1-12 above, and further in view of Langenfelder et al, US2014/0371339.
The rejection stands per the reasons outlined in the previous Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
Regarding the obviousness-type double patenting rejection over U.S. Patent No. 10,221,305 in view of Okayama et al, US6300415: Applicant argues that the claimed invention is not obvious, citing the data from example IE2 of the specification as evidence that the claimed invention allegedly yields unexpected results.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)). As currently written, the independent claim recites a composition comprising a heterophasic propylene copolymer HECO1, which in turn comprises a propylene polymer matrix and an elastomeric propylene copolymer; an inorganic filler; and a nucleating agent which is a dicarboxylic acid and/or a salt thereof.
Note that the claim does not specify the amount of any of these components; the claimed invention therefore reads on a composition comprising each of these components in any amount. In contrast, the cited example discloses a single composition which comprises 26.50 parts HECO1, 14.5 parts filler, and 0.10 part nucleating agent. The cited example therefore is not commensurate in scope with the claimed invention with regards to the amount of each component, since there is no evidence that the allegedly unexpected results may be obtained using any amount of each required compound. Similarly, note that the claimed components are recited using generic terms-i.e., an inorganic filler, a dicarboxylic acid and/or its salt, an elastomeric propylene copolymer, a propylene polymer, etc. In contrast, the composition of example IE2 is prepared using specific compounds -for example, talc as a filler, calcium salt of cyclohexane dicarboxylic acid as the nucleating agent- which are not commensurate in scope with the broad range of compounds that fall within the scope of each of the generic terms used to identify the required components. 
Finally, it is noted that the composition disclosed in applicant’s example IE2 contains numerous polymer components which are not required by the claimed invention- a second heterophasic propylene copolymer HECO2a, which in turn comprises a propylene homopolymer and a propylene/ethylene copolymer; an ethylene/octene 
Applicant further argues that Okayama does not disclose a preference for the use of dicarboxylic acids as nucleating agents. It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). The mere fact that Okayama does not teach a preference for dicarboxylic acids does not teach away from its disclosure that cyclohexane-1,2-dicarboxylic acid was known in the art as an α-nucleating agent for polypropylene. It therefore would have been obvious to modify the composition of the patented claims by adding cyclohexane-1,2-dicarboxylic acid as an α-nucleating agent, in order to obtain the improved properties taught by Okayama. The rejection is therefore maintained.
Regarding the other obviousness-type double patenting rejections: Applicant argues that each of the rejection should be withdrawn, and per the same rationale regarding the allegedly unexpected results and the lack of a preference for a dicarboxylic salt as a nucleating agent as applied to the rejection over U.S. Patent No. 10,221,305 in 
Regarding the rejections over Kock and Kock in view of Langenfelder: Applicant argues that the prior art does not render the claimed invention obvious because Kock does not require the use of a heterophasic propylene component having an intrinsic viscosity of the xylene-soluble phase above 3.5 dl/g; applicant cites the examples of Kock to support this allegation. As discussed in the previous Office Action, Kock discloses a composition comprising a first heterophasic propylene composition (HPC1) and a second heterophasic propylene composition (HPC2), wherein HPC1 is characterized by xylene soluble fraction having an intrinsic viscosity in the range of 2.5 to 4.5 dl/g (¶0118), overlapping the claimed range. Contrary to applicant’s arguments, the examples disclosed by Kock do not teach away from the reference’s broader disclosure, which teaches that the intrinsic viscosity of the xylene soluble phase of HPC1 may be as high as 4.5 dl/g; see Merck & Co. v. Biocraft Laboratories and In re Susi cited earlier in this Action. 
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art range overlaps the range recited in the instant claim; barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare 
Regarding the use of the claimed dicarboxylic acid salt: Applicant argues that the prior art teaches the use of a conventional phosphate nucleating agent in its examples; this is not persuasive because, as discussed above and in the previous Action, the disclosure of Kock is not limited to the use of the compounds disclosed in the examples; see Merck & Co. v. Biocraft Laboratories and In re Susi cited earlier in this Action. As discussed in paragraph 82 of the Office Action mailed on 9/29/2020, the prior art renders obvious the use of a dicarboxylic acid salt as a nucleating agent. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed composition in view of the teachings of Kock.
Regarding the allegation that the claimed invention yields unexpected results: Per the reasons outlined earlier in this Action, the cited example is not commensurate in scope with the invention as defined in the instant claims. Applicant’s argument that the claimed invention yields unexpected results therefore is not persuasive; see In re Clemens cited earlier in this Action. The rejection is therefore maintained.
Regarding the rejection over Kock in view of Okayama: As taught by Okayama, 1,2-cyclohexane dicarboxylic acid was known in the art as a nucleating agent for propylene-based compositions. Furthermore, it was known that adding this compound to propylene-based compositions improves properties such as low temperature impact resistance. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07). Given that 1) Okayama teaches that 1,2-cyclohexane dicarboxylic acid was a known nucleating agent for propylene-based compositions and 2) Kock teaches that the nucleating agent used in the composition of US2013/0203908 could be a polycarboxylic acid compound, it would have been obvious to one of ordinary skill in the art to modify the composition of Kock by using 1,2-cyclohexane dicarboxylic acid as the nucleating agent, with the reasonable expectation of obtaining a final composition having the improved properties taught by the prior art. The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765